Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the communication filed on 07/07/2020.
Claims 1-24 are under examination.
The Information Disclosure Statements filed on 07/07/2020 has been entered and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over clams 1-24 of U.S. Patent No. 10,708,255 and claims 1-18 of U.S. Patent No. 10,250,584. Although the claims at issue are not identical, they are not patentably distinct from each other because all the subject matters of claims 1-24 of instance application are disclosed in clams 1-24 of U.S. Patent No. 10,708,255 and claims 1-18 of U.S. Patent No. 10,250,584.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

US 20130340062 A1		SYSTEM, CONTROL METHOD, AND STORAGE MEDIUM
US 20130091171 A1		JUST-IN-TIME USER PROVISIONING FRAMEWORK IN A MULTITENANT ENVIRONMENT
US 20110219046 A1		SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR MANAGING DATA STORAGE AND RULE-DRIVEN COMMUNICATIONS FOR A PLURALITY OF TENANTS
US 20140245389 A1		SYSTEM AND METHOD FOR PROXYING FEDERATED AUTHENTICATION PROTOCOLS
US 20120096521 A1		METHODS AND SYSTEMS FOR PROVISIONING ACCESS TO CUSTOMER ORGANIZATION DATA IN A MULTI -TENANT SYSTEM
US 20120096271 A1		Remote Access to Hosted Virtual Machines By Enterprise Users
US 20120297472 A1		INFORMATION PROCESSING SYSTEM, CONTROL METHOD FOR CONTROLLING THE INFORMATION PROCESSING SYSTEM, AND STORAGE MEDIUM
US 20130326608 A1		COOPERATION SYSTEM, COOPERATION METHOD THEREOF, INFORMATION PROCESSING SYSTEM, AND STORAGE MEDIUM
US 20130086670 A1		PROVIDING THIRD PARTY AUTHENTICATION IN AN ON-DEMAND SERVICE ENVIRONMENT
US 20130091547 A1		Method and System for Enabling Non-Intrusive Multi Tenancy Enablement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431